Case 2:20-cv-00012-JRS-MJD Document 35 Filed 03/30/20 Page 1 of 1 PageID #: 523


                         UNITED STATES DISTRICT COURT
                           SOU'IHERN DISTRICT OF INDIANA
                                    'IERRE H\UIE DIVISICN


    Martin S. Gottesfeld, pro ~'
               Petitioner,
                   v.                     No. : 2 :20-Cv-00012-JRS-MJD    FILED
    B. Larrmer, Warden of
    The FCI Terre Haute, Indiana,                                         MAR 3 0 2020
               Resnondent.
                                                                       U.S. ClERtrS OfflCE
                                NOTICE OF FILINGS                    lERftE KAUlE, INDIANA
       Petitioner Martin S. Gottesfeld (herein the "petitioner"), acting pro se,
  hereby notifies 'Ihe Court of his filing sirrrul et semel of the following:
       • r-m'ION FOR SANCTIONS (FED. R. CIV. P. 11, S.D. IND. L.R. 83.S(e));
       • NOTICE OF FILING OF STATEMENT UNDER S.D. IND. L.R. 7.1(g)(1)(B);
       • CIAIM FOR MANDATORY JUDICIAL NOTICE, BY AFFIDAVIT, FED. R. EVID.
         2ol(c)(2);
       • SECOND MOTION FOR SUMMARY JUDGMENT (FED. R. CIV. P. 56 AND S.D. IND.
         LR. 56 .1); and
       • REPLY TO RESPONSIVE PLEADING (D.E. 21).
       The above filings were mailed separately from this notice to 'Ihe Court in
  accordance with the prison-mailbox rule of Houston.'!.:. Lack, 487 U.S. 266
  (1988), in an envelope bearing sufficient affixed pre-paid Priority Mail® U.S.
  postage and U.S.P.S. tracking nlDTiber 9114 9023 0722 4729 9869 73, handed to
  Ms. Jamie Wheeler of the FCI Terre Haute CMU unit team while acting in her
  official capacity as an agent of the respondent on Friday, March 20th, 2020,
  or the first opportunity thereafter.
       'Ihis notice was also filed in accordance with the prison-mailbox rule in
  an envelope bearing sufficient affixed pre-paid first-class U.S. postage on
  Friday, March 20th, 2020, or the first opportunity thereafter,


   by:~~
    Martin s. Go~eld, ero se
       Reg. No.: 12982-104
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808


                                    - Page 1 of 1 -
